Motion granted insofar as to permit the appeals to be heard on the original records, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the attorney for the respondent and files 6 typewritten or 19 mimeographed copies of appellant's points, together with the original records, with this court. Concur — Rabin, J. P., M. M. Frank, Yalente, McNally and Stevens, JJ.